       Case 4:21-cr-06012-SAB          ECF No. 15   filed 05/13/21   PageID.58 FILED
                                                                                 Page     1 of 1
                                                                                     IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON



                                                                          May 13, 2021
                                                                               SEAN F. MCAVOY, CLERK
 1
                            UNITED STATES DISTRICT COURT
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                          No. 4:21-CR-06012-SAB-1
 5
 6                        Plaintiff,                    ORDER GRANTING
                                                        DEFENDANT’S MOTION TO
 7                        v.                            MODIFY RELEASE CONDITIONS
 8
     CODY ALLEN EASTERDAY,                              MOTION GRANTED
 9
                                                          (ECF No. 14)
10                        Defendant.
11         Before the Court is Defendant’s Motion to Modify Conditions of Release,
12   ECF No. 14. Defendant recites in his motion that neither the United States nor
13   U.S. Probation oppose this request.
14         Specifically, Defendant is requesting to travel to Idaho for the birth of his
15   grandchild.
16         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
17   No. 14, is GRANTED. Defendant is permitted to travel to Boise/Fruitland, Idaho
18   leaving May 16, 2021 and returning to the Eastern District of Washington on May
19   22, 2021. Prior to departure Defendant shall provide Pretrial Services the address
20   where he will reside and a phone number where he can be contacted at any time.
21         All other terms and conditions of pretrial release not inconsistent herewith
22   shall remain in full force and effect.
23         IT IS SO ORDERED.
24         DATED May 13, 2021.
25
26                                 _____________________________________
                                             JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
